Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114 , including the fee set forth in 37 CFR 1.17(e) , was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 , and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 . Applicant’s submission filed on 06/21/2021 has been entered.

By this Amendment, the Applicant amended claims 1 and 13 and added claim 15. Claims 1-5 and 7-15 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 06/21/2021 have been fully considered.

Claim Rejections
35 USC 103
In light of the amended claims, new grounds of rejection are presented below.
Current Objections and Rejections
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JP2009197613A).
Claim 1
Regarding Claim 1, Goto discloses [a] radial compressor, comprising: 
a compressor rotor (109) comprising moving blades; 
a compressor housing (103);
a diffuser (Fig. 1) received in the compressor housing and comprising guide vanes (115), wherein the diffuser, at least in sections, delimits a flow duct leading away from the moving blades of the compressor rotor (9) in radial direction;
wherein each guide vane of the diffuser comprises a flow inlet edge (17f), a flow outlet edge (17p), and flow-conducting sides (See Fig. 2a) extending between the flow inlet edge and the flow outlet edge and projects into the flow duct which is delimited by the diffuser at least in sections; and
(diffuser plate 13) of the diffuser upon which the guide vanes of the diffuser act; 
wherein the guide vanes of the diffuser merge into the support body of the diffuser subject to a fillet (17) forming a curvature region defined only on a flow side (Para [0031-0035]); and
 wherein in each position of the curvature region, including 
a flow inlet edge (Fig. 2(a)) that extends from the support body substantially parallel to and facing an axis of rotation, 
a flow outlet edge (Fig. 2(a)) that extends from the support body substantially parallel to and facing away from the axis of rotation,
and respective faces (See Fig. 2a) between the flow inlet edge and the flow outlet edge that extend from the support body and that extend radially with respect to the axis of rotation, 
a curvature radius formed by the fillet is (See Fig. 2b) defined on the flow side is formed for each respective region of the guide vane,
wherein the defined curvature radius formed by the fillet in each position of the curvature region of the regions between the flow inlet edge and the flow outlet edge changes by diminishing starting out from the flow inlet edge in a direction of the flow outlet edge (Fig. 3a-c),
wherein a fillet axial height at the flow inlet edge is greater that the fillet axial height at the flow outlet edge (Fig. 3a-c).
[Examiner’s note: The Applicant amended the claim to recite, “into the support body of the diffuser subject to a fillet forming a curvature region.” It is unclear how adding this language changes this claim because a fillet is a rounded interior corner.  In other words it is a curvature region.  Further, the term “fillet” is not included in the specification.  In light of this, the amendment does not change the scope of the claim.]
Claim 2
Regarding Claim 2, Goto discloses [t]he radial compressor according to claim 1, wherein a ratio of the respective curvature radius to an axial height of each respective guide vane of the diffuser is smaller than or equal to 1 (Figs. 3a-c), and wherein in each position of the curvature region the curvature radius is constant (Figs. 7 and 8a-b) for each of the flow inlet edge, the region of the flow outlet edge, and the regions between the flow inlet edge and the flow outlet edge.

Claim 3
Regarding Claim 3, Goto discloses [t]he radial compressor according to claim 2, wherein a ratio of the respective curvature radius to a radial diameter of the compressor rotor is at least one of: greater than or equal to 0.015, greater than or equal to 0.02, and greater than or equal to 0.25 (Fig. 1).
Goto discloses the general conditions (suppressing the pressure by varying the radius of the fillet (Para [0009])) used to determine the optimal curvature radius; thus a person having ordinary skill in the art would have recognized that the claimed ranges are a result-effective variable. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose the claimed ratio to achieve desired performance and wear, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II.

Claim 4
Regarding Claim 4, Goto discloses [t]he radial compressor according to claim 2, wherein a ratio of the respective curvature radius to an axial height of each respective guide vane of the diffuser is smaller than or equal to 1 (Figs. 3a-c).

Claim 5
Regarding Claim 5, Goto discloses [t]he radial compressor according to claim 1, wherein in each position of the curvature region of the regions between the flow inlet edge  and a region of the flow outlet edge a same defined constant radius is formed (Fig. 7).

Claim 8
Regarding Claim 8, Goto discloses [t]he radial compressor according to claim 7, wherein a ratio of the respective curvature radius to an axial height of each respective guide vane of the diffuser is smaller than or equal to 1, and wherein a ratio of a respective maximum curvature radius to a radial diameter of the compressor rotor is at least one of: greater than or equal to 0.015, greater than or equal to 0.02, and greater than or equal to 0.25.
Goto discloses the general conditions (suppressing the pressure by varying the radius of the fillet (Para [0009])) used to determine the optimal curvature radius; thus a person having ordinary skill in the art would have recognized that the claimed ranges are a result-effective variable. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose the claimed ratio to achieve desired performance and wear, since it has been held that where the general conditions of a claim See MPEP 2144.05 II.

Claim 9
Regarding Claim 9, Goto discloses [t]he radial compressor according to claim 7, wherein a ratio of a respective minimum curvature radius to an axial height of each respective guide vane of the diffuser is smaller than or equal to 1 (Figs. 3a-c).

Claim 10
Regarding Claim 10, Goto discloses [t]he radial compressor according to claim 7, wherein in each position of the curvature region for each respective face of the flow inlet edge, the region of the flow outlet edge, and the regions between the flow inlet edge and the flow outlet edge a same variable curvature radius is formed for each guide vane (Para [0019] and Fig. 2(a) and Figs. 3a-c).

Claim 11
Regarding Claim 11, Goto discloses [t]he radial compressor according to claim 7, wherein of: 
the maximum curvature radius formed in each position of the curvature region changes by diminishing starting out from the flow inlet edge in the region of the flow outlet edge and the minimum curvature radius formed in each position of the curvature region changes by diminishing starting out from the flow inlet edge in the region of the flow outlet edge (Fig. 2(a)).

Claim 12
Regarding Claim 12, Goto discloses [t]he radial compressor according to claim 1, wherein the guide vanes of the diffuser are integrated in the compressor housing (Fig. 1).

Claim 13
Regarding Claim 13, Suzuki discloses [a] turbocharger, comprising: 
a turbine (5bl, 5b) configured to expand a first medium (exhaust gas) comprising a turbine housing (5b) and a turbine rotor (5bl);
a radial compressor (5al, 5a) configured to compress a second medium (compressed air) utilising energy extracted in the turbine (5bl, 5b) during expansion of the first medium (exhaust gas), wherein the radial compressor comprises: 
a compressor rotor (5al) that is coupled to the turbine rotor (5bl) via a shaft (5c) comprising moving blades; 
a compressor housing (5a);
a diffuser (13) received in the compressor housing and comprising guide vanes (115), wherein the diffuser, at least in sections, delimits a flow duct (Fig. 1A not numbered) leading away from the moving blades of the compressor rotor in radial direction; 
wherein each guide vane of the diffuser comprises a flow inlet edge (17f), a flow outlet edge (17p), and flow-conducting sides (See Fig. 2a) extending between the flow inlet edge and the flow outlet edge and projects into the flow duct which is delimited by the diffuser at least in sections; and 
a support body (diffuser plate 13) of the diffuser upon which the guide vanes of the diffuser act; 
(17) forming a curvature region defined only on a flow side; and 
wherein in each position of the curvature region, including: 
a flow inlet edge (Fig. 2(a)) that extends from the support body substantially parallel to and facing an axis of rotation, 
a flow outlet edge (Fig. 2(a)) that extends from the support body substantially parallel to and facing away from the axis of rotation, and 
respective faces (Fig. 2(a)) between the flow inlet edge and the flow outlet edge that extend from the support body and that extend radially with respect to the axis of rotation, 
a curvature radius (17) formed by the fillet is defined on the flow side is formed for each respective region of the guide vane, 
wherein the defined curvature radius formed by the fillet in each position of the curvature region of the regions between the flow inlet edge and the flow outlet edge6LEGAL\50593547\1Attorney Docket # 410001-698/419388 changes by diminishing starting out from the flow inlet edge in a direction of the flow outlet dge (Fig. 3a-c), 
wherein a fillet axial height at the flow inlet edge is greater that the fillet axial height at the flow outlet edge (Fig. 3a-c).
[Examiner’s note: The Applicant amended the claim to recite, “into the support body of the diffuser subject to a fillet forming a curvature region.” It is unclear how adding this language changes this claim because a fillet is a rounded interior corner.  In other words it is a curvature region.  Further, the term “fillet” is not included in the specification.  In light of this, the amendment does not change the scope of the claim.]

Claim 15
Regarding Claim 15, Goto discloses [t]he radial compressor according to claim 1, wherein the filet is concave (Figs. 3a-c).
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2009197613A) in view of NL2018044B1 to Munts et al. (Munts).
Claim 7
Regarding Claim 7, Goto discloses [t]he radial compressor according to claim 1, except wherein in each position of the curvature region a variable curvature radius is formed that varies between a minimum curvature radius and a maximum curvature radius.
However, Munts teaches wherein in each position of the curvature region a variable curvature radius is formed that varies between a minimum curvature radius and a maximum curvature radius. (See Munts Fig. 3C fillet 32 and Page 7 lines 22 – 31). 
While Goto does not disclose a variable curvature radius, it does disclose a diffuser that merges into a support body with a curvature radius. Munts discloses the use of a variable radius filet on the blade of an impeller and not the guide vane to improve the wear and performance (See Munts Page 8 lines 12-15). However, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Munts to modify Goto’s guide vane to include the variable curvature radius to improve wear and performance characteristics (See Munts Page 8 lines 12-15).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2009197613A) as applied to claim 1 above, in view of WO 2015197536 to Rusch (Rusch).
Claim 14
Regarding Claim 14, Goto discloses [t]he radial compressor according to claim 1, except wherein a gap is formed between the compressor housing and a distal end of each of the guide vanes over an entire length of each of the guide vanes, the distal end of each of the guide vanes being opposite the support body.
However, Rusch teaches wherein a gap is formed between the compressor housing and a distal end of each of the guide vanes over an entire length of each of the guide vanes, the distal end of each of the guide vanes being opposite the support body (See Rusch Translation lines 87-90).
Rusch discloses that the guide vanes of the diffuser are connected on one or both sides of the flow channel to a diffuser wall 22, a part of the casing. Thus, since Rusch teaches an embodiment which is only attached on one side, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to simply substitute a guide vane attached at one side rather than both sides, which would allow for ease of manufacture and assembly. 

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746